EXHIBIT “1”
                                                                                       Clerk of the Superior Court
                                                                                       *** Electronically Filed ***
                                                                                            J. Nelson, Deputy
                                                                                         11/5/2020 1:39:59 PM
                                                                                           Filing ID 12189798
                                     In the Superior Court of the State of Arizona
                                     In and For the County of Maricopa

                                     Plaintiff's Attorney:
                                     J. Scott Halverson
                                     Bar Number: 010629, issuing State: AZ            CV2020-096047
                                     Law Firm: LAW OFFICES OF J. SCOTT HALVERSON PC
                                     1761 E. Mcnair Drive, Suite 103
                                     Tempe, AZ 85282
                                     Telephone Number: (480)777-7776
                                     Email address: scott@halversonfirm.com


                                     Plaintiff:
                                     Krish Singh


                                     Defendants:
                                     CITY OF PHOENIX, a municipality


                                     Brittany Smith-Petersen


                                     Annie Batway


                                     John Doe Smith-Petersen


                                     John Doe Batway


                                     Discovery Tier t3


                                     Case Category: Tort Non-Motor Vehicle
                                     Case Subcategory: Intentional Tort
AZturboCourt.gov Form Set #5123019
                                                                                                                 Clerk of the Superior Court
                                                                                                                 *** Electronically Filed ***
                                                                                                                      J. Nelson, Deputy
                                                                                                                   11/5/2020 1:39:59 PM
                                     Person/Attorney Filing: J. Scott Halverson                                      Filing ID 12189802
                                     Mailing Address: 1761 E. Mcnair Drive, Suite 103
                                     City, State, Zip Code: Tempe, AZ 85282
                                     Phone Number: (480)777-7776
                                     E-Mail Address: scott@halversonfirm.com
                                     [ ] Representing Self, Without an Attorney
                                     (If Attorney) State Bar Number: 010629, Issuing State: AZ

                                                      IN THE SUPERIOR COURT OF THE STATE OF ARIZONA
                                                            IN AND FOR THE COUNTY OF MARICOPA

                                      Krish Singh
                                      Plaintiff(s),                                          Case No. CV2020-096047
                                      v.
                                      CITY OF PHOENIX, a municipality, et                    SUMMONS
                                      al.
                                      Defendant(s).
                                     To: Annie Batway

                                      WARNING: THIS AN OFFICIAL DOCUMENT FROM THE COURT THAT
                                      AFFECTS YOUR RIGHTS. READ THIS SUMMONS CAREFULLY. IF YOU DO
                                      NOT UNDERSTAND IT, CONTACT AN ATTORNEY FOR LEGAL ADVICE.

                                      1. A lawsuit has been filed against you. A copy of the lawsuit and other court papers were
                                         served on you with this Summons.

                                      2. If you do not want a judgment taken against you without your input, you must file an
                                         Answer in writing with the Court, and you must pay the required filing fee. To file your
                                         Answer, take or send the papers to Clerk of the Superior Court, 201 W. Jefferson,
                                         Phoenix, Arizona 85003 or electronically file your Answer through one of Arizona's
                                         approved electronic filing systems at http://www.azcourts.gov/efilinginformation.
                                         Mail a copy of the Answer to the other party, the Plaintiff, at the address listed on the top
                                         of this Summons.
                                         Note: If you do not file electronically you will not have electronic access to the documents
                                         in this case.

                                      3. If this Summons and the other court papers were served on you within the State of
                                         Arizona, your Answer must be filed within TWENTY (20) CALENDAR DAYS from the
                                         date of service, not counting the day of service. If this Summons and the other court papers
AZturboCourt.gov Form Set #5123019




                                         were served on you outside the State of Arizona, your Answer must be filed within
                                         THIRTY (30) CALENDAR DAYS from the date of service, not counting the day of
                                         service.
                                             Requests for reasonable accommodation for persons with disabilities must be made to
                                      the court by parties at least 3 working days in advance of a scheduled court proceeding.

                                             GIVEN under my hand and the Seal of the Superior Court of the State of Arizona in
                                      and for the County of MARICOPA




                                     SIGNED AND SEALED this Date: November 05, 2020

                                     JEFF FINE
                                     Clerk of Superior Court

                                     By: JACQUELINE NELSON
                                     Deputy Clerk



                                     Requests for an interpreter for persons with limited English proficiency must be made to the division assigned to
                                     the case by the party needing the interpreter and/or translator or his/her counsel at least ten (10) judicial days in
                                     advance of a scheduled court proceeding.
                                     If you would like legal advice from a lawyer, contact Lawyer Referral Service at 602-257-4434 or https://maricopabar.org. Sponsored by the Maricopa
                                     County Bar Association.
AZturboCourt.gov Form Set #5123019




                                                                                                                2
                                                                                                                 Clerk of the Superior Court
                                                                                                                 *** Electronically Filed ***
                                                                                                                      J. Nelson, Deputy
                                                                                                                   11/5/2020 1:39:59 PM
                                     Person/Attorney Filing: J. Scott Halverson                                      Filing ID 12189801
                                     Mailing Address: 1761 E. Mcnair Drive, Suite 103
                                     City, State, Zip Code: Tempe, AZ 85282
                                     Phone Number: (480)777-7776
                                     E-Mail Address: scott@halversonfirm.com
                                     [ ] Representing Self, Without an Attorney
                                     (If Attorney) State Bar Number: 010629, Issuing State: AZ

                                                      IN THE SUPERIOR COURT OF THE STATE OF ARIZONA
                                                            IN AND FOR THE COUNTY OF MARICOPA

                                      Krish Singh
                                      Plaintiff(s),                                          Case No. CV2020-096047
                                      v.
                                      CITY OF PHOENIX, a municipality, et                    SUMMONS
                                      al.
                                      Defendant(s).
                                     To: Brittany Smith-Petersen

                                      WARNING: THIS AN OFFICIAL DOCUMENT FROM THE COURT THAT
                                      AFFECTS YOUR RIGHTS. READ THIS SUMMONS CAREFULLY. IF YOU DO
                                      NOT UNDERSTAND IT, CONTACT AN ATTORNEY FOR LEGAL ADVICE.

                                      1. A lawsuit has been filed against you. A copy of the lawsuit and other court papers were
                                         served on you with this Summons.

                                      2. If you do not want a judgment taken against you without your input, you must file an
                                         Answer in writing with the Court, and you must pay the required filing fee. To file your
                                         Answer, take or send the papers to Clerk of the Superior Court, 201 W. Jefferson,
                                         Phoenix, Arizona 85003 or electronically file your Answer through one of Arizona's
                                         approved electronic filing systems at http://www.azcourts.gov/efilinginformation.
                                         Mail a copy of the Answer to the other party, the Plaintiff, at the address listed on the top
                                         of this Summons.
                                         Note: If you do not file electronically you will not have electronic access to the documents
                                         in this case.

                                      3. If this Summons and the other court papers were served on you within the State of
                                         Arizona, your Answer must be filed within TWENTY (20) CALENDAR DAYS from the
                                         date of service, not counting the day of service. If this Summons and the other court papers
AZturboCourt.gov Form Set #5123019




                                         were served on you outside the State of Arizona, your Answer must be filed within
                                         THIRTY (30) CALENDAR DAYS from the date of service, not counting the day of
                                         service.
                                             Requests for reasonable accommodation for persons with disabilities must be made to
                                      the court by parties at least 3 working days in advance of a scheduled court proceeding.

                                             GIVEN under my hand and the Seal of the Superior Court of the State of Arizona in
                                      and for the County of MARICOPA




                                     SIGNED AND SEALED this Date: November 05, 2020

                                     JEFF FINE
                                     Clerk of Superior Court

                                     By: JACQUELINE NELSON
                                     Deputy Clerk



                                     Requests for an interpreter for persons with limited English proficiency must be made to the division assigned to
                                     the case by the party needing the interpreter and/or translator or his/her counsel at least ten (10) judicial days in
                                     advance of a scheduled court proceeding.
                                     If you would like legal advice from a lawyer, contact Lawyer Referral Service at 602-257-4434 or https://maricopabar.org. Sponsored by the Maricopa
                                     County Bar Association.
AZturboCourt.gov Form Set #5123019




                                                                                                                2
                                                                                                                 Clerk of the Superior Court
                                                                                                                 *** Electronically Filed ***
                                                                                                                      J. Nelson, Deputy
                                                                                                                   11/5/2020 1:39:59 PM
                                     Person/Attorney Filing: J. Scott Halverson                                      Filing ID 12189800
                                     Mailing Address: 1761 E. Mcnair Drive, Suite 103
                                     City, State, Zip Code: Tempe, AZ 85282
                                     Phone Number: (480)777-7776
                                     E-Mail Address: scott@halversonfirm.com
                                     [ ] Representing Self, Without an Attorney
                                     (If Attorney) State Bar Number: 010629, Issuing State: AZ

                                                      IN THE SUPERIOR COURT OF THE STATE OF ARIZONA
                                                            IN AND FOR THE COUNTY OF MARICOPA

                                      Krish Singh
                                      Plaintiff(s),                                          Case No. CV2020-096047
                                      v.
                                      CITY OF PHOENIX, a municipality, et                    SUMMONS
                                      al.
                                      Defendant(s).
                                     To: CITY OF PHOENIX, a municipality

                                      WARNING: THIS AN OFFICIAL DOCUMENT FROM THE COURT THAT
                                      AFFECTS YOUR RIGHTS. READ THIS SUMMONS CAREFULLY. IF YOU DO
                                      NOT UNDERSTAND IT, CONTACT AN ATTORNEY FOR LEGAL ADVICE.

                                      1. A lawsuit has been filed against you. A copy of the lawsuit and other court papers were
                                         served on you with this Summons.

                                      2. If you do not want a judgment taken against you without your input, you must file an
                                         Answer in writing with the Court, and you must pay the required filing fee. To file your
                                         Answer, take or send the papers to Clerk of the Superior Court, 201 W. Jefferson,
                                         Phoenix, Arizona 85003 or electronically file your Answer through one of Arizona's
                                         approved electronic filing systems at http://www.azcourts.gov/efilinginformation.
                                         Mail a copy of the Answer to the other party, the Plaintiff, at the address listed on the top
                                         of this Summons.
                                         Note: If you do not file electronically you will not have electronic access to the documents
                                         in this case.

                                      3. If this Summons and the other court papers were served on you within the State of
                                         Arizona, your Answer must be filed within TWENTY (20) CALENDAR DAYS from the
                                         date of service, not counting the day of service. If this Summons and the other court papers
AZturboCourt.gov Form Set #5123019




                                         were served on you outside the State of Arizona, your Answer must be filed within
                                         THIRTY (30) CALENDAR DAYS from the date of service, not counting the day of
                                         service.
                                             Requests for reasonable accommodation for persons with disabilities must be made to
                                      the court by parties at least 3 working days in advance of a scheduled court proceeding.

                                             GIVEN under my hand and the Seal of the Superior Court of the State of Arizona in
                                      and for the County of MARICOPA




                                     SIGNED AND SEALED this Date: November 05, 2020

                                     JEFF FINE
                                     Clerk of Superior Court

                                     By: JACQUELINE NELSON
                                     Deputy Clerk



                                     Requests for an interpreter for persons with limited English proficiency must be made to the division assigned to
                                     the case by the party needing the interpreter and/or translator or his/her counsel at least ten (10) judicial days in
                                     advance of a scheduled court proceeding.
                                     If you would like legal advice from a lawyer, contact Lawyer Referral Service at 602-257-4434 or https://maricopabar.org. Sponsored by the Maricopa
                                     County Bar Association.
AZturboCourt.gov Form Set #5123019




                                                                                                                2
                                                                                                                 Clerk of the Superior Court
                                                                                                                 *** Electronically Filed ***
                                                                                                                      J. Nelson, Deputy
                                                                                                                   11/5/2020 1:39:59 PM
                                     Person/Attorney Filing: J. Scott Halverson                                      Filing ID 12189804
                                     Mailing Address: 1761 E. Mcnair Drive, Suite 103
                                     City, State, Zip Code: Tempe, AZ 85282
                                     Phone Number: (480)777-7776
                                     E-Mail Address: scott@halversonfirm.com
                                     [ ] Representing Self, Without an Attorney
                                     (If Attorney) State Bar Number: 010629, Issuing State: AZ

                                                      IN THE SUPERIOR COURT OF THE STATE OF ARIZONA
                                                            IN AND FOR THE COUNTY OF MARICOPA

                                      Krish Singh
                                      Plaintiff(s),                                          Case No. CV2020-096047
                                      v.
                                      CITY OF PHOENIX, a municipality, et                    SUMMONS
                                      al.
                                      Defendant(s).
                                     To: John Doe Batway

                                      WARNING: THIS AN OFFICIAL DOCUMENT FROM THE COURT THAT
                                      AFFECTS YOUR RIGHTS. READ THIS SUMMONS CAREFULLY. IF YOU DO
                                      NOT UNDERSTAND IT, CONTACT AN ATTORNEY FOR LEGAL ADVICE.

                                      1. A lawsuit has been filed against you. A copy of the lawsuit and other court papers were
                                         served on you with this Summons.

                                      2. If you do not want a judgment taken against you without your input, you must file an
                                         Answer in writing with the Court, and you must pay the required filing fee. To file your
                                         Answer, take or send the papers to Clerk of the Superior Court, 201 W. Jefferson,
                                         Phoenix, Arizona 85003 or electronically file your Answer through one of Arizona's
                                         approved electronic filing systems at http://www.azcourts.gov/efilinginformation.
                                         Mail a copy of the Answer to the other party, the Plaintiff, at the address listed on the top
                                         of this Summons.
                                         Note: If you do not file electronically you will not have electronic access to the documents
                                         in this case.

                                      3. If this Summons and the other court papers were served on you within the State of
                                         Arizona, your Answer must be filed within TWENTY (20) CALENDAR DAYS from the
                                         date of service, not counting the day of service. If this Summons and the other court papers
AZturboCourt.gov Form Set #5123019




                                         were served on you outside the State of Arizona, your Answer must be filed within
                                         THIRTY (30) CALENDAR DAYS from the date of service, not counting the day of
                                         service.
                                             Requests for reasonable accommodation for persons with disabilities must be made to
                                      the court by parties at least 3 working days in advance of a scheduled court proceeding.

                                             GIVEN under my hand and the Seal of the Superior Court of the State of Arizona in
                                      and for the County of MARICOPA




                                     SIGNED AND SEALED this Date: November 05, 2020

                                     JEFF FINE
                                     Clerk of Superior Court

                                     By: JACQUELINE NELSON
                                     Deputy Clerk



                                     Requests for an interpreter for persons with limited English proficiency must be made to the division assigned to
                                     the case by the party needing the interpreter and/or translator or his/her counsel at least ten (10) judicial days in
                                     advance of a scheduled court proceeding.
                                     If you would like legal advice from a lawyer, contact Lawyer Referral Service at 602-257-4434 or https://maricopabar.org. Sponsored by the Maricopa
                                     County Bar Association.
AZturboCourt.gov Form Set #5123019




                                                                                                                2
                                                                                                                 Clerk of the Superior Court
                                                                                                                 *** Electronically Filed ***
                                                                                                                      J. Nelson, Deputy
                                                                                                                   11/5/2020 1:39:59 PM
                                     Person/Attorney Filing: J. Scott Halverson                                      Filing ID 12189803
                                     Mailing Address: 1761 E. Mcnair Drive, Suite 103
                                     City, State, Zip Code: Tempe, AZ 85282
                                     Phone Number: (480)777-7776
                                     E-Mail Address: scott@halversonfirm.com
                                     [ ] Representing Self, Without an Attorney
                                     (If Attorney) State Bar Number: 010629, Issuing State: AZ

                                                      IN THE SUPERIOR COURT OF THE STATE OF ARIZONA
                                                            IN AND FOR THE COUNTY OF MARICOPA

                                      Krish Singh
                                      Plaintiff(s),                                          Case No. CV2020-096047
                                      v.
                                      CITY OF PHOENIX, a municipality, et                    SUMMONS
                                      al.
                                      Defendant(s).
                                     To: John Doe Smith-Petersen

                                      WARNING: THIS AN OFFICIAL DOCUMENT FROM THE COURT THAT
                                      AFFECTS YOUR RIGHTS. READ THIS SUMMONS CAREFULLY. IF YOU DO
                                      NOT UNDERSTAND IT, CONTACT AN ATTORNEY FOR LEGAL ADVICE.

                                      1. A lawsuit has been filed against you. A copy of the lawsuit and other court papers were
                                         served on you with this Summons.

                                      2. If you do not want a judgment taken against you without your input, you must file an
                                         Answer in writing with the Court, and you must pay the required filing fee. To file your
                                         Answer, take or send the papers to Clerk of the Superior Court, 201 W. Jefferson,
                                         Phoenix, Arizona 85003 or electronically file your Answer through one of Arizona's
                                         approved electronic filing systems at http://www.azcourts.gov/efilinginformation.
                                         Mail a copy of the Answer to the other party, the Plaintiff, at the address listed on the top
                                         of this Summons.
                                         Note: If you do not file electronically you will not have electronic access to the documents
                                         in this case.

                                      3. If this Summons and the other court papers were served on you within the State of
                                         Arizona, your Answer must be filed within TWENTY (20) CALENDAR DAYS from the
                                         date of service, not counting the day of service. If this Summons and the other court papers
AZturboCourt.gov Form Set #5123019




                                         were served on you outside the State of Arizona, your Answer must be filed within
                                         THIRTY (30) CALENDAR DAYS from the date of service, not counting the day of
                                         service.
                                             Requests for reasonable accommodation for persons with disabilities must be made to
                                      the court by parties at least 3 working days in advance of a scheduled court proceeding.

                                             GIVEN under my hand and the Seal of the Superior Court of the State of Arizona in
                                      and for the County of MARICOPA




                                     SIGNED AND SEALED this Date: November 05, 2020

                                     JEFF FINE
                                     Clerk of Superior Court

                                     By: JACQUELINE NELSON
                                     Deputy Clerk



                                     Requests for an interpreter for persons with limited English proficiency must be made to the division assigned to
                                     the case by the party needing the interpreter and/or translator or his/her counsel at least ten (10) judicial days in
                                     advance of a scheduled court proceeding.
                                     If you would like legal advice from a lawyer, contact Lawyer Referral Service at 602-257-4434 or https://maricopabar.org. Sponsored by the Maricopa
                                     County Bar Association.
AZturboCourt.gov Form Set #5123019




                                                                                                                2
                                                                               Clerk of the Superior Court
                                                                               *** Electronically Filed ***
                                                                                 M. De La Cruz, Deputy
                                                                                 1/4/2021 11:41:33 AM
                                                                                   Filing ID 12386609
 1 J. Scott Halverson, SBN 10629
   LAW OFFICES OF J. SCOTT HALVERSON, P.C.
 2 1761 E. McNair Drive, Suite 103
   Tempe, Arizona 85283
 3 Telephone (480) 777-7776
   Facsimile (602) 357-7444
 4 Email: scott@halversonfirm.com
 5 Attorney for Plaintiff
 6                IN THE SUPERIOR COURT FOR THE STATE OF ARIZONA
 7                        IN AND FOR THE COUNTY OF MARICOPA
 8
 9    KRISH SINGH,                                   No. CV2020-096047

10          Plaintiff,
                                                     ACCEPTANCE OF SERVICE
11    vs.

12    CITY OF PHOENIX, et al.,

13          Defendants.

14
15
16          Derek Graffious, attorney for Defendant Officer Annie Batway in the above-captioned

17 matter, hereby accepts service of a true copy of the Summons, Complaint and Certificate of
18 Arbitration pursuant to Rule 4(f), Ariz. R. Civ. P., in the above matter as though served
19 personally upon Defendant Officer Annie Batway within the State of Arizona, without
20 waiving any or all defenses this Defendant may have.
21
            DATED this 17th
                       ____ day of December, 2020.
22
                                       JONES SKELTON & HOCHULI PLC
23
24                                     By:
25                                                   Derek Graffious
                                                     Attorney for Defendants
26
   ORIGINAL of the foregoing
                4th
27 e-filed this ___day    xxxxxxxxxxxxx
                       of December, 2020. January, 2021.

28
     By: / s / S. Cole, paralegal
